IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: DESIGNATION OF CHAIR AND            : No. 288
                                           :
VICE-CHAIR OF THE DISCIPLINARY             : DISCIPLINARY BOARD APPOINTMENT
                                           :
BOARD OF PENNSYLVANIA                      : DOCKET




                                        ORDER


PER CURIAM


      AND NOW, this 22nd day of February, 2016, Jane Gowen Penny, Esquire, is

hereby designated as Chair and David E. Schwager, Esquire, as Vice-Chair of the

Disciplinary Board of Pennsylvania commencing April 1, 2016.



      Justice Eakin did not participate in the consideration or decision of this matter.